John Keen plaint. conta John Dafforn Defend* in an action of reveiw of a case tryed at the County Court in Boston held by Ad-journm* of the Gen11 Court 4° novemb* ult° wherein sd Keen was plaint, ag* Jn° Dafforn Defend* in an action of debt of £.14:15s mony being so much sd Keen paid unto mr Simon Lynde for Acco* of sd Dafforn but Judgem* was then granted against him for costs of Court whereby hee is damnified above Fifteen pounds in money, and all other due damages &ca. . . . The Jury . . . found for the plaint. Fourteen pounds Fifteen Shillings money and costs of Court. The Defend* appealed from this Judgem* unto the next Court of Assistants & put in security for prosecution thereof to effect.
[ A review of a case tried at the November session, 1679, above, p. 1078.
From an account between Keene and Matthews in S. F. 1827.9 it appears, that “1051:10 Wampum” was equivalent to 261 5s 9d “Boston money.” The following documents throw what little light on this case we can obtain:
*1124S. F. 1827.14
The testimony of John Williams aged about :33. yeares testify that being at New: Yorlce in company with mr Darvall and mr Keene at James Matthew’s house (commonly called Long Marys’) and mr Jn° Keene made up his Acco* with the sd Matthews and his wife, and they toolce mr Darvall as paymaster for what mr Jn° Keen owed at that time; and J also further testify that their GenrI1 Accot4 they kep’t was chalkes upon the wall for J had two Vessells there, and the whole Acco** that the Masters and men had was chalked upon the wall and J never see any other to the best of my knowledge
Sworn before .J: D: A.
. . . true Coppie . . . Jsa Addington Clre
S. F. 1827.11
Boston ye 31th Octobr 1672
Mr James Matthews
Sr: J am not forgetfull of yor Love or my engagements to you so as to breake covenant with either of them, therefore have underwritt a noate to mr Darvall that hee may pay you what hee hath of mine in his hands & desire you to send me word what will then remain due to you and J will Satisfy it here to yor order that must bee understood so far as will Satisfy the bill J gave you for my men, but what you write to me about my own Aceot4 J know is a mistake for J have paid it all, but what J had after my hand was hurt, which was some small matter Sr in hast with respects to yor wife J rest
your L° Freind John Keen
Mr William Darvall
Sr after you have satisfied the noate J charged on you for Phillip Johns, pray pay to James Matthews or his wife the remainder of what you have in yor hands bel0ngingt°-
Sr Freind and Servant
John Keen
Boston ,ye 31: Octobr 1672.
Ownd in Court. 31° July .1679. by Jn° Keen attests Jsa Addington C
S. F. 1827.8
New-yorke. April. 10th 1679.
These are to Certifie all whome it may concern that J underwritten Wm Dervall have not paid or Satisfied unto James Matthews of the sd place on acc* of mr John Cane of Boston any Summe or Summes of money or other pay in Value thereof, nor will pay or Satisfy anything on sd acc*. But that w* the sd John Cane was indebted unto the sd James Matthews is -still due for ought as J know; and that J never did accept promiss or engage to pay any thing on sd accompt nor is the sd Jn° Cane made debtor to me for any money as paid to the said James Matthews or Order on his acc* As witness my hand the day and yeare first above-Writt6n
Wm Darvall
Diffuse Reasons of Appeal and Answer thereto are filed in S. F. 1827.6,7. The Court of Assistants (Records, i. 156) confirmed the former judgment with 39s 8d costs. But the dispute was to flourish for some time longer. See note to Earle Acquitted, below, p. 1160.]